In an action to obtain a judgment declaring a deed from the decedent to a friend and “ cousin ” fraudulent and void, and obtained when the grantor was in a physical and mental condition incapable of understanding her acts, judgment dismissing the complaint on findings unanimously affirmed, with costs. A further judgment, for the recovery by the defendant from the plaintiff of the rental value of the premises subsequent to the date of the death of the grantor, entered on findings of the official referee, is unanimously affirmed. The questions presented are chiefly those of fact, which were determined by the trial justice, who saw the witnesses and heard them testify on the stand. Present — Carswell, Scudder, Tompkins, Davis and Johnston, JJ.